          Case 3:21-bk-01792-RCT       Doc 10    Filed 07/26/21    Page 1 of 8




                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


 In re:                                   )
                                                Case No. 3:21-bk-01792
 ZAREPHATH ACADEMY INC., a                )
 Florida not-for-profit corporation,            Chapter 11
                                          )
                       Debtor.
                                          )



 In re:                                   )
                                                Case No. 3:21-bk-01793
 APOSTOLIC ASSEMBLIES OF                  )
 JESUS CHRIST INC., a Florida not-
                                                Chapter 11
 for-profit corporation,                  )

                       Debtor.            )


               CONSOLIDATED CASE MANAGEMENT SUMMARY

          In accordance with the Court’s Administrative Order of January 28, 2009

Establishing Initial Procedures in Chapter 11 cases, the above captioned debtors, above-

captioned debtors (collectively, the “Debtors”) hereby submit this Case Management

Summary.

I.   Descriptions of Debtors’ Business’

          Zaraphath Academy Inc..      Debtor Zaraphath Academy Inc. (“ZAI”) is a

Christian based specialty school founded in 2006 by Bishop James Brant Jr. and his wife,

Dr. Denise Brant. ZAI provides education to low income students from grades pre-k
         Case 3:21-bk-01792-RCT         Doc 10     Filed 07/26/21     Page 2 of 8




through 12.    In its role as an education provider, ZAI fills an essential need to the

community and offers students a path forward toward success and self-fulfillment.

         Apostolic Assemblies of Jesus Christ, Inc.. (“AAJC”) dates to 1996 and is the

spiritual companion to ZAI. AAJC provides traditional church and ministry services. As

with ZAI, AAJC was founded by Bishop James Brant Jr. and and his wife, Dr. Denise

Brant.

II. Locations of Debtors’ Operations

         ZAI operates from its facilities and offices located at 1028 E. 10th Street,

Jacksonville, FL 32206 (the “10th Street Property”).

         AAJC operates from a dedicated church building located adjacent to ZAI’s

facilities and offices located at the 10th Street Property. AAJC also owns related church

property located at 2335 Davis Street, Jacksonville, FL 32209 (the “Davis Street

Property”).

III. Reasons for Filing these Chapter 11 Cases

         Bishop James Brant Jr. passed away on July 10, 2016. The loss of Bishop Brant

to the Debtors cannot be understated. Bishop Brant was a pillar in the church community

with widespread connections and influence, and his status as Bishop imbued AAJC with

gravitas. His passing created not only a spiritual void but also a material one as financial

issues coalesced to imperial the Debtors’ very existence.

         The 10th Street Property is owned by AAJC, and encumbered by secured and

unsecured debt held by SMS Financial CP, LLC (“SMS”). SMS is a buyer of debt on the

                                            -2-
        Case 3:21-bk-01792-RCT        Doc 10     Filed 07/26/21    Page 3 of 8




secondary market and acquired the original note and mortgage on the 10th Street

Property from Branch Banking and Trust Company (“BB&T”). The original amount of

the note was $576,000.00.      The 10th Street Property is subject to a foreclosure

proceeding currently pending in the Circuit Court, Fourth Judicial Circuit in and for

Duval County, Florida, styled as SMS Financial CP, LLC v. Apostolic Assemblies of

Jesus Christ, Inc.; Case No.: 16-2019-CA-001371. AAJC is confident that it will be able

to secure a consensual resolution of the SMS debt via these Bankruptcy Cases.

       The Davis Street Property is encumbered by secured debt held by LSC 164A,

LLC (“LSC”). LSC is a secondary note buyer, which acquired the subject debt from

BB&T in the original amount of $1,160,000.00.         AAJC acquired the Davis Street

Property pursuant to a foreclosure action and currently holds title to the property. The

Davis Street Property is property of AAJC’s Estate, and is subject to the secured and

unsecured debt interest of LSC. The Davis Street Property is subject to a foreclosure

proceeding currently pending in the Circuit Court, Fourth Judicial Circuit in and for

Duval County, Florida, styled as LSC 164A, LLC v. Christ Tabernacle Missionary Baptist

Church, Inc., Apostolic Assemblies of Jesus Christ, Inc., et al; Case No.: 16-2017-

CA-000061. AAJC is confident that it will be able to secure a consensual resolution of

the LSC debt via these Bankruptcy Cases.

       In addition to the foreclosure cases discussed above, ZAI faces federal

employment tax liabilities arising from improper accounting in the amount of

$452,686.45.   The failures in accounting stem from gaps in leadership created when

                                           -3-
       Case 3:21-bk-01792-RCT          Doc 10     Filed 07/26/21   Page 4 of 8




Bishop James Brant Jr. passed away on July 10, 2016.

IV. Lists of Officers and Directors

       The officers and directors of the Debtors are as follows:

       President
       BRANT, JAMES BISHOP
       1140 DURKEE DR. N
       JACKSONVILLE, FL 32209

       Title V
       POLITE, ALPHONSO
       1444 W. 21ST STREET
       JACKSONVILLE, FL 32209

       Title VS
       BRANT, DENISE
       1140 DURKEE DR. N
       JACKSONVILLE, FL 32209

       Title T
       BRANT, III, JAMES
       1938 FLORIDA AVE
       JACKSONVILLE, FL 32206

       Title T
       NORRIS, SYLVIA
       7730 PICKETT ST
       JACKSONVILLE, FL 32208

       Title T
       SMITH, CHERYL D
       1960 WEST DURKEE DR
       JACKSONVILLE, FL 32209

       Title CEO
       BRANT, JERRY JERMAINE
       1140 DURKEE DR
       JACKSONVILLE, FL 32209


                                           -4-
            Case 3:21-bk-01792-RCT              Doc 10       Filed 07/26/21       Page 5 of 8




V.      Gross Revenues

           For fiscal year 2020, ZAI generated a net loss of $369.061.38, and AAJC

generated net revenues of $40,228.81.


VI. Amounts Owed to Various Classes of Creditors

           The approximate amounts owed to various classes of creditors are summarized

below.

           A.           Secured Claims of ZAI

           ZAI has no secured creditors.

           B.           Secured Claims of AAJC1


           C.           Approximate Amount of Priority Claims for Each Debtor

     Debtor                                                      Approximate Amount
    ZAI                                                          $452,686.45
    AAJC                                                         $2,200.00


           D.           Approximate Amount of Unsecured Claims for Each Debtor

            Debtor                                    Approximate Amount


    ZAI                                               $10,000.00
    AAJC                                              $1,492,731.04


VII.       Description and Approximate Value of Debtors’ Current and Fixed Assets

           ZAI’s current and fixed assets consist of school property, which are worth


1   Estimated amount of secured claim based on the estimated value of property.
                                                     -5-
        Case 3:21-bk-01792-RCT         Doc 10     Filed 07/26/21    Page 6 of 8




approximately $50,000. The value of ZAI is in its current operations, which generate

income of over $1,2,000 per year. Additionally, ZAI has been awarded federal funds in

the approximate amount or $750,000, providing sufficient resources to resolve the current

debt crises and emerge from these Bankruptcy Cases debt free and with a clean balance

sheet and the prospect of expanding operations.

       AAJC’s current and fixed assets are as follows:

       •       The 10th Street Property is worth approximately $420,000; and

       •       The Davis Street Property is worth approximately $350,000.

VIII. Number of Employees and Wages Owed as of Petition Date

       The Debtors employee approximately 32 individuals who are owed a total of

approximately $30,000, inclusive of payroll taxes and exclusive of amounts owed to

Officers and Directors. Total amount of employee obligations will be disclosed in the

Debtors Emergency Motion to Pay Repetition Wages, which the Debtors intend to file on

or before July 27, 2021.

IX. Status of Debtors’ Payroll and Sales Tax Obligations

       ZAI faces federal employment tax liabilities arising from improper accounting in

the amount of $452,686.45, which amounts include penalties and interest.

       ZAI intends to ensure payment of all future obligations concurrent with the

incurring of such obligations.

X.   Anticipated Emergency Relief Needed in First 14 Days

       The Debtors anticipate filing the following motions in the first week of these


                                           -6-
        Case 3:21-bk-01792-RCT         Doc 10      Filed 07/26/21    Page 7 of 8




Chapter 11 cases that will need to be addressed on an expedited basis:

       (i)     Motion for Joint Administration (filed on July 22, 2021);

       (ii)    Motion Authorizing Consolidated List of Creditors;

       (iii)   Application for Retention of Eric N. McKay as Counsel to Debtors;

       (iv)    Motion Establishing Interim Compensation Procedures;

       (v)     Motion to Retain Repetition Bank Accounts;

       (vi)    Motion for Authority to Pay Officers’ Salaries; and

       (vii)   Motion to Pay Pre-petition Wages.


XI. Strategic Objectives


       The Debtors’ objectives are to reach accommodation with all creditors and

confirm a consensual Chapter 11, Subchapter V, Plan. The Debtors believe they can

confirm a consensual plan based upon the economic realities underlying the values of

their properties; projected revenues; approved government distributions, including

approximately $750,000 in government awarded funds; and the good faith of secured and

unsecured creditors.




                                           -7-
        Case 3:21-bk-01792-RCT           Doc 10     Filed 07/26/21     Page 8 of 8




                                         THE LAW OFFICES OF ERIC N. MCKAY

                                               /s/ Eric N. McKay
                                         By _______________________________
                                               Eric N. McKay

                                         Florida Bar No. 0010215
                                         3948 3rd Street South, Suite 297
                                         Jacksonville Beach, Florida, 32250-5847
                                         (904) 651-8256
                                         eric@ericmckaylaw.com

                                         Proposed Attorney for Zarephath Academy
                                         Inc. and Apostolic Assemblies of Jesus Christ
                                         Inc.

                                  Certificate of Service


       I certify that, on July 26, 2021, a copy of the foregoing was filed electronically

with the Court’s CM/ECF filing system which will generate an electronic notice of filing

to the Office of the United States Trustee, 400 West Washington Street, Suite 1100,

Orlando, Florida 32801, and sent by U.S. mail to all creditors and parties in interest.



                                                    /s/ Eric N. McKay
                                             _____________________________________
                                                            Attorney




                                             -8-
